DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is construed to be indefinite because the recitation “the relative humidity” lacks a positive antecedent basis.  Since claim 9 depends upon an indefinite claim, that claim is construed to be indefinite by dependency.  Claims 13 and 19 are construed to be indefinite because the recitation “the outside ambient atmosphere” lacks a positive antecedent basis.  Since claim 14 depends upon an indefinite claim, that claim is construed to be indefinite by dependency.  Claim 16 is construed to be indefinite because the recitation “the heat exchanger” lacks a positive antecedent basis.  Claim 18 is construed to be indefinite because the recitation “the direction” lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cook (US 3,659,352).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Cook, because each of the claimed features are shown on the face of that reference.
Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball Jr. et al. (US RE 48,227).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Ball as teaching:
a kiln for conditioning and seasoning wood (see title and abstract), the kiln comprising: 
a front wall 108, a rear wall 112 opposite the front wall, a first side wall 144, a second side wall 148 opposite the first side wall, a floor and a roof opposite the floor, at least the front wall having an opening for receiving wood disposed within an interior drying chamber of the kiln (expressly shown in figures 4, 5); and 
a plurality of fan assemblies 1200, each fan assembly comprising a fan driven by a fan motor (inherently shown in figures 6, 8 because fans are necessarily driven by a motor in kiln devices); 
wherein at least one of the fan assemblies operates to pull air through the wood disposed within the drying chamber and at least another one of the fan assemblies operates to push air through the wood disposed within the drying chamber (expressly shown in figures 6, 8).  Ball also discloses the claim 13 feature of a plurality of vent assemblies and wherein at least one of the vent assemblies operates to exhaust air from within the drying chamber and at least another one of the vent assemblies operates to intake air from the outside ambient atmosphere into the drying chamber (expressly shown in figure 5), the claim 14 feature wherein the at least one of the fan assemblies and the at least another one of the fan assemblies are each disposed within a modular enclosure that is in air circulation communication with the drying chamber (expressly shown in figure 4), the claim 15 feature wherein the fan assemblies comprise an interior compartment that isolates the fan motor from the air within the drying chamber (expressly shown in figure 1), the claim 16 feature of a heat generating system having a heat exchanged disposed within the drying chamber for supplying heated air to the drying chamber, and wherein the at least one of the vent assemblies exhausts moisture-laden air after passing through the wood within the drying chamber and before passing through the heat exchanger (expressly disclosed at column 2 lines 24-40).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culp et al. (US 6,219,937).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Culp as teaching:
a method for seasoning and conditioning wood (see title and abstract), comprising: 
providing a kiln defining an interior drying chamber (expressly disclosed at column 5 lines 36-46); 
disposing the wood within the drying chamber (expressly disclosed at column 5 lines 47-64); 
providing a plurality of fan assemblies operable for circulating air through the drying chamber (expressly disclosed at column 22 lines 22-47 and expressly shown in figure 2); and 
operating at least one of the fan assemblies disposed on a first side wall of the kiln to pull the air through the wood in the drying chamber while operating at least another one of the fan assemblies disposed on a second side wall of the kiln opposite the first side wall to push the air through the wood in the drying chamber (expressly disclosed at column 29 lines 1-39).  Culp also discloses the claim 18 feature wherein each of the fan assemblies is reversible to change the direction of the air circulating through the drying chamber (expressly shown in figures 1, 4), the claim 19 feature of providing a plurality of vent assemblies; and operating at least one of the vent assemblies to exhaust air from within the drying chamber while operating at least another one of the vent assemblies to intake air from the outside ambient atmosphere into the drying chamber (expressly shown in figures 1, 2), and the claim 20 feature wherein each of the fan assemblies comprises a fan, a fan motor, a drive shaft disposed between the fan and the fan motor, and an interior compartment that isolates the fan motor from the circulating air within the drying chamber (inherently shown in figures 3, 4 where a motor necessarily follows to be associated with a fan).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Little (US 5,325,604).  Cook discloses the claimed invention, as rejected above, except for the recited humidifying system.  Little, another lumber drying kiln, discloses that feature at column 3 line 61 through column 4 line 7.  It would have been obvious to one skilled in the art to combine the teachings of Cook with the teachings of Little for the purpose of humidifying air in lumber drying devices to prevent warping and brittleness.  Furthermore, Cook discloses the claimed invention except for the non-power feature.  It would have been an obvious matter of design choice to recite a non-powered device since the teachings of Cook would perform the invention as claimed regardless of power or non power and applicant has not claimed or specified the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references cited with this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References B, C, D, E, F, G, H, J, K, N cited on the first page with this action and reference A, cited on the second page with this action teach wood kilns.  Reference A, cited on the first page with this action, is a patent publication from the same inventive entity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        Thursday, July 21, 2022